In the

     United States Court of Appeals
                  For the Seventh Circuit
No. 16‐1105

UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,

                                  v.


EDWARD THOMPSON,
                                                Defendant‐Appellant.

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
                No. 13 CR 616 — Sara L. Ellis, Judge. 


 ARGUED SEPTEMBER 22, 2016 — DECIDED NOVEMBER 22, 2016


   Before BAUER, POSNER, and MANION, Circuit Judges.
    BAUER,  Circuit  Judge.  Defendant–appellant,  Edward
Thompson,  was  indicted  on  one  count  of  possession  with
intent to distribute 500 grams or more of cocaine in violation
of  21  U.S.C.  §  841(a)(1).  He  filed  a  motion  to  suppress  the
cocaine  that  was  seized  after  he  gave  his  consent  for  law
enforcement to search his apartment. He argued that a series
of Fourth Amendment violations led to the discovery of the
2                                                       No. 16‐1105

contraband and that his consent was not voluntary. The district
court denied Thompson’s motion. We affirm.
                       I.  BACKGROUND
    The district court held a suppression hearing, during which
it heard testimony from six witnesses. Thompson’s account of
the  events  differed  in  various  respects  from  that  of  the  law
enforcement officers involved. In his written opinion denying
Thompson’s motion, Judge Shadur did not set forth all of his
factual findings in great detail; he did however, make clear that
his analysis was based on his determinations that “Thompson’s
version of the events is not at all believable” and that there is
“no reason to credit” his testimony. The following is a synopsis
of the relevant facts based on those determinations.
     On March 6, 2013, a joint task force of the Drug Enforce‐
ment Agency and Chicago Police Department was conducting
surveillance  on  the  residence  of  Armando  Soto  in  Cicero,
Illinois, as part of an ongoing investigation into a drug traffick‐
ing organization. The agents (for the sake of ease, we refer to
all  law  enforcement  officials  involved  as  “agents”)  received
information  that  a  man  named  Marvin  Bausley  would  be
arriving at Soto’s house to pick up some or all of ten kilograms
of cocaine. Shortly before noon, agents observed Bausley drive
into the alley behind Soto’s house and enter the garage. After
approximately ten minutes, Bausley left the garage and, with
agents following, drove to an apartment building in Chicago,
Illinois.
  Bausley parked on the street outside the building, and a
man, later identified as Thompson, came out of the building
wearing a backpack and entered Bausley’s car. Bausley drove
No. 16‐1105                                                         3

once around the block and again stopped outside the apart‐
ment  building,  at  which  time  Thompson  exited  the  car  and
reentered the building. The agents who saw Thompson go into
the  building  communicated  this  to  Special  Agent  David
Reynolds, who was on the scene, but could not see Thompson.
Agent Reynolds quickly entered the apartment building, but
saw no one in the lobby. He recalled that an apartment at this
address had been of interest in their ongoing investigation; he
believed the relevant apartment number was 901. He saw that
the elevator door was open so he rode it to the ninth floor.
   When Agent Reynolds arrived on the ninth floor, he saw
Thompson  and  a  woman  waiting  for  the  elevator.  Agent
Reynolds had not seen Thompson earlier and did not recognize
him as the man that had been in Bausley’s car. 
    Agent Reynolds exited the elevator, and Thompson and the
woman entered. As he looked around the ninth floor common
area, other agents notified Agent Reynolds that the man who
was in Bausley’s car was now in the lobby. Thompson did not
have  the  backpack  he  was  wearing  earlier.  Agent  Reynolds
returned to the lobby, approached Thompson, and asked him
if he lived in the building. Thompson said he did not and that
he was only there to visit a friend on the fourth floor. Agent
Reynolds then asked if Thompson had just been on the ninth
floor, and again, Thompson said no. 
   Agent  Reynolds  told  Thompson  that  he  was  not  under
arrest  and  that  he  was  not  required  to  speak  to  the  agents.
Agent Reynolds conducted a patdown to ensure that Thomp‐
son had no weapons. He found no weapons, but he retrieved
Thompson’s key ring. Agent Reynolds testified that he could
4                                                     No. 16‐1105

not recall whether the keys were in Thompson’s pocket or in
his hand. The key ring held Thompson’s apartment keys, as
well as an electronic  fob that  was required  for access to the
building’s  elevators.  Again,  Agent  Reynolds  asked  whether
Thompson  had  just  been  on  the  ninth  floor  and  whether
Thompson lived in the building. Thompson again answered
“no” to both questions. 
   At this point, Agent Reynolds asked Thompson if he would
speak to the agents on the ninth floor, and Thompson agreed.
Using the fob on the key ring, Agent Reynolds accessed the
elevator, and Thompson and the agents went to the ninth floor.
Thompson  did  not  ask  for  his  keys  back  at  any  point,  and
Agent Reynolds testified that Thompson was not handcuffed.
    Because  Agent  Reynolds  believed  that  unit  901  was
relevant to their investigation, the agents knocked on that door
with  guns  drawn.  The  resident  of  that  unit  answered  and
agents  ordered  him  to  get  on  the  floor,  while  they  quickly
swept his apartment. After approximately a minute, the agents
realized this was the wrong unit and returned to the hallway.
     Agent Reynolds then asked Thompson if he lived in unit
902,  and  Thompson  said  he  did  not.  Agent  Reynolds  tried
Thompson’s key on the lock of 902 and the door opened. He
then asked Thompson if there was anyone  inside the apart‐
ment, and Thompson did not respond. Agent Reynolds and
one other agent performed a sweep of the apartment, which
lasted approximately 30 to 45 seconds, to ensure no one else
was  present.  Finding  no  one  in  the  apartment,  the  agents
returned to the hallway. Agent Reynolds then asked Thomp‐
No. 16‐1105                                                      5

son if they could speak inside the apartment, and Thompson
agreed. 
    Once inside, Agent Reynolds again told Thompson that he
was not under arrest and that he did not have to talk to the
agents.  He  then  asked  Thompson  for  consent  to  search  the
apartment. Agent Reynolds produced a written consent form
and read it to Thompson. He handed it to Thompson to allow
him  to  read  it  himself,  and  Thompson  signed  the  form.
Thompson then told the agents that there was a gun in the TV
stand  and  that  there  were  drugs  and  cash  elsewhere  in  the
apartment.  The  agents  recovered  the  gun,  a  kilogram  of
cocaine, and $10,000 in cash. Thompson was not arrested that
day and agreed to cooperate with the agents in their investiga‐
tion moving forward. A number of days later, when Thompson
stopped answering calls from the agents, he was arrested.
    Thompson was charged with one count of possession with
intent to distribute 500 grams or more of cocaine, in violation
of 21 U.S.C. § 841(a)(1). Thompson filed a motion to suppress
the evidence recovered at his apartment, as well as statements
he made to the agents. The district court held a suppression
hearing, after which it denied Thompson’s motion. Thompson
pleaded guilty, but preserved the right to appeal the denial of
his motion to suppress, which he does now.
                       II.  DISCUSSION
    On  appeal,  Thompson  argues  that,  before  he  provided
consent to search his apartment, the DEA agents committed a
series  of  Fourth  Amendment  violations.  He  argues  that  the
evidence recovered was  the fruit of those violations and, as
such, it should have been suppressed. He also argues that his
6                                                         No. 16‐1105

consent was not voluntary. The district court did not find that
any constitutional violations occurred and held that Thomp‐
son’s  consent  was  knowing  and  voluntary.  We  review  the
district  court’s  factual  findings  for  clear  error  and  its  legal
conclusions de novo. United States v. Bernitt, 392 F.3d 873, 876
(7th  Cir.  2004).  “In  the  context  of  a  motion  to  suppress  evi‐
dence, we give special deference to the district court’s rulings
due to the fact‐specific nature of the proceeding.” United States
v. Griffin, 150 F.3d 778, 783 (7th Cir. 1998) (citing United States
v. Stribling, 94 F.3d 321, 323 (7th Cir. 1996)).
    A. Initial Stop
    Thompson first complains of his initial encounter with law
enforcement.  When  he  exited  the  elevator  in  the  lobby,  a
number  of  agents  stopped  him.  Thompson  argues  that  this
encounter constituted an unlawful seizure because the agents
did not have reasonable suspicion to stop and question him.
This  argument  is  meritless.  A  law  enforcement  officer  may
briefly  stop  an  individual  for  investigative  purposes  if  the
officer “has a reasonable suspicion supported by articulable
facts that criminal activity is afoot.” United States v. Ienco, 182
F.3d 517, 523  (7th  Cir. 1999)  (citing Terry v.  Ohio,  392 U.S. 1,
21–22 (1968)). “An investigatory stop must be justified by some
objective manifestation that the person stopped is, or is about
to be, engaged in criminal activity.” United States v. Cortez, 449
U.S. 411, 417 (1981). 
    Here, the agents had ample reason to believe that Thomp‐
son  was  engaged  in  criminal  activity.  Minutes  prior  to  the
encounter in the  lobby, the agents witnessed Thompson get
into a car with Bausley, who they had reason to believe had
No. 16‐1105                                                            7

just  picked  up  a  large  amount  of  cocaine.  They  watched
Thompson enter the car wearing a backpack, circle the block
with Bausley, go back into the apartment building, and then
return  to  the  lobby  without  the  backpack.  These  facts  were
more  than  sufficient  for  the  agents  to  form  a  reasonable
suspicion  that  Thompson  was  engaged  in  criminal  activity,
which justified their encounter with him in the lobby.
    B. Agent Reynolds’ Frisk
    Thompson’s next contention is that Agent Reynold’s frisk
of Thompson in the lobby was an unconstitutional search. An
officer conducting a lawful Terry stop may not automatically
frisk the subject of the stop. United States v. Williams, 731 F.3d
678, 686 (7th Cir. 2013) (citing Arizona v. Johnson, 555 U.S. 323,
323 (2009)).  Such a  frisk  is lawful only  when the  officer has
some  articulable  suspicion  that  the  subject  might  be  armed
and dangerous. Id. As we just explained, by the time Agent
Reynolds  encountered  Thompson,  he  clearly  had  reason  to
believe that Thompson was participating in a drug trafficking
operation.  Based  on  that  belief,  it  was  reasonable  for  Agent
Reynolds to suspect that Thompson was armed because guns
are known tools of the drug trade, as our cases have recog‐
nized. See, e.g., United States v. Gully, 722 F.3d 901, 909 (7th Cir.
2013)  (“[I]t  is  widely  known  that  guns  and  drugs  go  hand
in  hand.”);  see  also  United  States  v.  Askew,  403  F.3d  496,  507
(7th Cir. 2005) (recognizing the “inherent danger in stopping
those suspected of drug trafficking, for which guns are known
tools  of  the  trade.”).  Moreover,  Agent  Reynolds  knew  that
Thompson had just lied to him about being on the ninth floor,
which likely raised his suspicion even higher. These circum‐
stances could have reasonably led Agent Reynolds to believe
8                                                      No. 16‐1105

that Thompson might be  armed, and therefore, justified the
patdown.
    C. Thompson’s Keys and Trip to Ninth Floor
   Thompson then argues that by taking his keys and accom‐
panying him to the ninth floor, Agent Reynolds committed an
unlawful seizure and converted the encounter into an unlawful
arrest without probable cause. Prior to taking his keys, Agent
Reynolds told Thompson that he was not under arrest and that
he did not have to speak to the agents. Additionally, before
using the keys to access the elevator, Agent Reynolds asked
Thompson if he would speak with the agents on the ninth floor
and Thompson agreed. Agent Reynolds testified that Thomp‐
son was never handcuffed. Thompson never asked for his keys
back and voluntarily accompanied the agents to the ninth floor.
Based on these facts, we are not convinced that Thompson was
under arrest prior to, or upon arriving on the ninth floor.
    But, even if we assume that Thompson was in fact under
arrest at this point, we find no constitutional violation because
Agent  Reynolds  had  probable  cause  to  arrest  him.  Prior  to
frisking him and taking his keys, Agent Reynolds knew that
Thompson had lied to him about not being on the ninth floor.
Thompson repeated this lie once more before they entered the
elevator. Under 18 U.S.C. § 1001(a)(2), “[m]aking a materially
false statement to a federal agent is a crime.” United States v.
Beltran, 752 F.3d 671, 678 (7th Cir. 2014). When Thompson told
Agent Reynolds he was not on the ninth floor, Agent Reynolds
had  probable  cause  to  arrest  him  for  violating  that  statute.
Thompson’s lies were material because they had the obvious
intention of misdirecting Agent Reynolds and his investiga‐
No. 16‐1105                                                         9

tion. See United States v. Lupton, 620 F.3d 790, 806–07 (7th Cir.
2010) (“When statements are aimed at misdirecting agents and
their investigation, … they satisfy the materiality requirement
of  18  U.S.C.  §  1001.”).  It  does  not  matter  whether  Agent
Reynolds  actually  had  this  statute  in  mind  at  the  time  that
Thompson lied. See Beltran, 752 F.3d at 678 (citing Devenpeck v.
Alford,  543  U.S.  146,  153  (2004)).  What  is  important  for  our
analysis is whether, given the facts Agent Reynolds knew at
the time, he could have reasonably believed that Thompson
made a false statement to him in violation of that statute. Id.
That was clearly the case here.
   D. Sweep of Thompson’s Apartment
    Finally, Thompson contends that his Fourth Amendment
rights were violated when Agent Reynolds put the key in the
lock  of  unit  902  and  performed  a  sweep  of  the  apartment
before  obtaining  Thompson’s  consent.  We  have  previously
characterized the placement of a key in a lock as a “search” for
Fourth Amendment purposes. United States v. Concepcion, 942
F.2d 1170, 1172 (7th Cir. 1991). However, because the privacy
interest in the information held by a lock (i.e., the verification
of the key owner’s address) is so small, officers do not need a
warrant or probable cause to perform such a search. See id. at
1173 (noting that law enforcement is entitled to learn a sus‐
pect’s address without a warrant and can do so in numerous
ways). 
10                                                            No. 16‐1105

    As to the initial sweep of Thompson’s apartment, we agree
with the district court that this was not an unlawful search.“1
A ‘protective sweep’ is a quick and limited search of premises,
incident  to  an  arrest  and  conducted  to  protect  the  safety  of
police officers or others.” Maryland v. Buie, 494 U.S. 325, 327
(1990). An officer may perform a “cursory visual inspection of
those places in which a person might be hiding” if he has a
reasonable belief, based on specific and articulable facts, “that
the area swept harbored an individual posing a danger to the
officer or others.” Id. The inquiry as to the reasonableness and
validity of a protective sweep is necessarily fact‐specific. United
States v. Burrows, 48 F.3d 1011, 1016 (7th Cir. 1995). “The less
intrusive  a  search,  the  less  justification  is  required.”  United
States v. Brown, 64 F.3d 1083, 1086 (7th Cir. 1995). “The question
posed by the fourth amendment is not whether it would have
been reasonable to get a warrant, but whether the search itself
was reasonable.” Id. (citing United States v. Edwards, 415 U.S.
800, 807 (1974)).
    Here, the agents were involved in a long term investigation
of  a  large  scale  drug  trafficking  organization.  As  we  have
established,  guns  are  known  tools  of  the  drug  trade  and
interactions with those suspected of drug trafficking present an
inherent danger to law enforcement. As the door was opening,

1
   Thompson argues that we must remand on this point because the district
court did not address its argument that the sweep constituted an unlawful
search. We disagree. The district court’s written opinion states, “In brief,
this Court credits the government’s position that no search of Thompson’s
residential apartment was conducted, even after he had given oral consent
to  such  a  search,  until  Thompson  was  presented  with  and  signed  the
consent–to–search form.”
No. 16‐1105                                                        11

Agent Reynolds asked Thompson whether anyone was inside
and received no response. Thompson had already lied to Agent
Reynolds about being on the ninth floor and when he used the
key on the lock, he knew that Thompson had lied again about
living  in  the  building.  Those  facts  are  sufficient  to  give  a
reasonable agent cause to take precautions. He and one other
agent performed a sweep for 30 to 45 seconds, during which
time they did not move any items or search inside any contain‐
ers or compartments. They did not find any contraband in this
initial sweep and did not linger in the apartment any longer
than  needed  to  secure  it.  Upon  completing  the  sweep,  they
exited the apartment to obtain Thompson’s consent to perform
a  search.  The  agents’  actions  here  were  minimally  intrusive
and reasonable under the circumstances. See id.
    Thompson  also  contends  that  this  was  an  illegal  search
because a protective sweep can only be valid if it is performed
incident to an arrest. Ignoring that this stands in contrast to his
earlier  argument  that  he  was  under  arrest  when  the  agents
accompanied  him  to  the  ninth  floor,  his  argument  fails  for
other reasons. First, this Court has held that an arrest is not a
requirement  for  a  valid  protective  sweep.  United  States  v.
Starnes, 741 F.3d 804, 810 (7th Cir. 2013) (“Thus the constitu‐
tionality of a protective sweep does not depend on whether
that sweep is incidental to a search warrant, an arrest warrant,
or  a  consensual  search.”).  Second,  as  already  discussed,  the
agents had probable cause for Thompson’s arrest before they
entered the apartment.
12                                                        No. 16‐1105

     E. Voluntariness of Thompson’s Consent
    We now turn to the voluntariness of Thompson’s consent
to search his apartment. Thompson argues that his consent was
tainted  by  the  constitutional  violations  committed  by  the
agents  leading  up  to  that  consent.  See,  e.g.,  United  States  v.
Robeles‐Ortega, 348 F.3d 679, 681 (7th Cir. 2003) (setting forth
the  factors  used  to  determine  whether  consent  to  search  is
tainted  by  an  initially  illegal  search  (citation  omitted)).  We
need  not  address  this  argument,  however,  because,  as  ex‐
plained  above,  we  do  not  find  any  Fourth  Amendment
violations that could have tainted Thompson’s consent. 
     Therefore,  we  need  only  determine  whether  the  district
court correctly found that Thompson’s consent to search his
apartment  was  given  voluntarily.  “Whether  an  individual’s
consent to search was voluntary is a factual question, which we
review for clear error.”  United States v. Richards, 741 F.3d 843,
847  (7th  Cir.  2014).  The  following  factors  are  considered  in
determining whether consent is voluntary: (1) the age, educa‐
tion,  and  intelligence  of  the  individual;  (2)  whether  he  was
advised of his rights; (3) whether he was in custody; (4) how
long  the  individual  was  detained  prior  to  consenting;  (5)
whether  consent  was  given  immediately  or  after  several
requests; and (6) whether the officers used physical coercion.
Id.  at  848.  “Our  determination  does  not  depend  on  a  single
controlling factor, but carefully considers ‘all of the surround‐
ing circumstances.’” Id. (quoting Schneckloth v. Bustamonte, 412
U.S. 218, 226 (1973)). 
   Thompson argues, unpersuasively, that the district court
did not make findings of fact sufficient to support its determi‐
No. 16‐1105                                                        13

nation that Thompson’s consent was voluntary. It is true that
the district court did not explicitly address each of the above
listed factors in its written opinion. However, it is clear from
the record that the court heard testimony regarding all of the
factors and “all of the surrounding circumstances.”
    There was no contention that Thompson’s age or level of
intelligence prevented him from providing voluntary consent.
Prior to giving his consent, Thompson was told twice (once in
the lobby and once in the apartment) that he was not under
arrest  and  that  he  did  not  have  to  speak  to  the  agents.  By
Thompson’s own estimation, the entire ordeal lasted approxi‐
mately 30 minutes. Thompson was asked, and agreed, to go
with the agents to the ninth floor. After the protective sweep,
and while he and all of the agents were standing outside the
apartment, Thompson was asked, and agreed, to speak with
agents inside his apartment. There, Agent Reynolds read him
the  consent  form,  Thompson  read  it  himself,  and  then  pro‐
ceeded to fill it out and sign it. Thompson did not claim that he
was asked more than once to provide his consent. There was
no  contention  that  any  of  the  agents  used  or  threatened
physical force against Thompson. After providing his consent,
Thompson voluntarily directed the agents to the locations of
the contraband in his apartment. Given “all of the surrounding
circumstances,” the district court did not commit clear error in
determining that Thompson’s consent was voluntary.
                       III.  CONCLUSION
    The agents did not commit any violations of Thompson’s
Fourth Amendment rights that could have tainted his consent
to  search  his  apartment.  We  do  not  find  clear  error  in  the
14                                                  No. 16‐1105

district  court’s  determination  that  Thompson’s  consent  was
given  voluntarily.  Therefore,  we  AFFIRM  the  denial  of  his
motion to suppress.